DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    635
    525
    media_image1.png
    Greyscale

Bib Data

    PNG
    media_image2.png
    417
    551
    media_image2.png
    Greyscale


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021, has been entered.

Claim Rejections - 35 USC § 102/103
Claims 1-4,9,10,16,18,19 and 24 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MORIN (US 2015/0292313 A1). The rich MORIN (‘313) reference discloses an apparatus comprising one or more screens which in use eliminates sand and/or fluid slugs from blocking at a screen by placing at least the screen in an elevated secondary chamber, for preventing sand, fluid slugs and the like from accumulating around the screen. As this is the Inventors’ own prior patent, claim limitation correspondence should be self-evident.

    PNG
    media_image3.png
    733
    356
    media_image3.png
    Greyscale

MORIN (‘313) discloses:
[0086] The apparatus, system and method breaks down the sand filtering into three stages or steps of processing 1) gravity knock-out processing in horizontally disposed gravity knock-out tube; 2) tubular screen chamber filtering, wherein tubular screen chamber (whether horizontal or vertical) is elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers; and 3) secondary filtering through a perforated plate (disposed between outlet and tubular screen chamber).
[0140] FIG. 7 is a side plan view and FIG. 8 a perspective view of a horizontal/horizontal (H-H) sand filter apparatus shown generally at 54. In this H-H embodiment, an inlet is shown at 56, pressure vessel/velocity slowdown chamber (for primary processing) at 58, sand clean-out-screen access at 60, and nozzle/transition point from primary to secondary screening stages at 62. Horizontal screen 64 is disposed within cartridge 65 (within coalescing section 104) (see FIG. 10). Outlet or back flush is provided at 66. An upstream/downstream pressure indicator for auto/manual dump indication is provided at 68 and PSV line at 78.

Regarding blowdown:
[0134] In regards to blowdown, blowdown spooling is provided at 30, blowdown valve and by-pass at 32, blowdown vessel at 34 and blowdown drain/clean out at 36. 
[0141] In regards to blowdown, there is provided drain clean out channel 70, blowdown piping and valves 72, blowdown/sand storage chamber/vessel 74, and blowdown drain 76. 
[0150] FIG. 17 is a side plan view to assist in the understanding of the orientation and operation of the blowdown valves. There are a plurality of options for blowdown operation including two manual options and one automatic option. 


The drafter of MORIN ‘313 clearly envisioned and intended the claims thereof, to cover more than one horizontally oriented screen vessel:
[0065] The phrase "at least one of", when such phrase modifies a plurality of things (such as an enumerated list of things) means any combination of one or more of those things, unless expressly specified otherwise. For example, the phrase "at least one of a widget, a car and a wheel" means either (i) a widget, (ii) a car, (iii) a wheel, (iv) a widget and a car, (v) a widget and a wheel, (vi) a car and a wheel, or (vii) a widget, a car and a wheel. The phrase "at least one of", when such phrase modifies a plurality of things does not mean "one of" each of the plurality of things.

From claim One of MORIN ‘313:
c) the outlet, disposed at a second end of the tube, opposing the first end and in fluid communication with at least one of i) a vertically oriented tubular screen chamber and ii) a horizontally oriented tubular screen chamber, wherein the vertically oriented tubular screen chamber and the horizontally oriented tubular screen chamber (together, the "tubular screen chambers") are elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers; and

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MORIN (US 2015/0292313 A1) and TURCHETTI (US 6,730,219).
Dependent claim 5 differs from MORIN ‘313 by specifying a “crane,” with claim 6 further specifying “one or more winches” and “one or more hoists,” while dependent claim 7 further specifies a “second crane.”
	TURCHETTI discloses structure seen to constitute a crane, winch and hoist in a similar filtration device, as depicted at least in Figures 10 and 11. It would have been obvious to one of ordinary skill in the art to modify the system of MORIN ‘313 by incorporating one or more cranes, winches and hoists as taught by TURCHETTI in order to facilitate easier movement of the screens of MORIN ‘313. 

    PNG
    media_image4.png
    438
    654
    media_image4.png
    Greyscale

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MORIN (US 2015/0292313 A1) and TURCHETTI (US 6,730,219) as applied to claims 5-7 above, and further in view of SIPP (US 2005/0017513 A1).
Claim 8 differs from the references as applied above by specifying the first crane of claim 5 to be “pivotably coupled to the first screen vessel.”
The Examiner takes OFFICIAL NOTICE of the fact that pivotable cranes are conventionally known to those skilled in the art. For example, SIPP discloses a pivotable crane in a filter device:

    PNG
    media_image5.png
    394
    728
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above by incorporating a pivotable crane in order to provide greater flexibility of movement.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of MORIN (US 2015/0292313 A1) as applied to claims 1-4,9,10,16,18,19 and 24 above, and further in view of TURCHETTI (US 6,730,219) and/or SIPP (US 2005/0017513 A1).
Claim 20 differs from MORIN ‘313 as applied to claims 1-4,9,10,16,18,19 and 24 and detailed above, by specifying a pivotable crane and customary subcomponents thereof.
TURCHETTI discloses structure seen to constitute a crane, winch and hoist in a similar filtration device, as depicted at least in Figures 10 and 11. It would have been obvious to one of ordinary skill in the art to modify the system of MORIN ‘313 by incorporating one or more cranes, winches and hoists as taught by TURCHETTI in order to facilitate easier movement of the screens of MORIN ‘313. 

    PNG
    media_image4.png
    438
    654
    media_image4.png
    Greyscale

The Examiner takes OFFICIAL NOTICE of the fact that pivotable cranes are conventionally known to those skilled in the art. For example, SIPP discloses a pivotable crane in a filter device:

    PNG
    media_image5.png
    394
    728
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above by incorporating a pivotable crane in order to provide greater flexibility of movement.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MORIN (US 2015/0292313 A1) and/or TURCHETTI (US 6,730,219) and/or SIPP (US 2005/0017513 A1).
The rich MORIN (‘313) reference discloses an apparatus comprising one or more screens which in use eliminates sand and/or fluid slugs from blocking at a screen by placing at least the screen in an elevated secondary chamber, for preventing sand, fluid slugs and the like from accumulating around the screen. As this is the Inventors’ own prior patent, claim limitation correspondence should be self-evident.

    PNG
    media_image3.png
    733
    356
    media_image3.png
    Greyscale

MORIN (‘313) discloses:
[0086] The apparatus, system and method breaks down the sand filtering into three stages or steps of processing 1) gravity knock-out processing in horizontally disposed gravity knock-out tube; 2) tubular screen chamber filtering, wherein tubular screen chamber (whether horizontal or vertical) is elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers; and 3) secondary filtering through a perforated plate (disposed between outlet and tubular screen chamber).
[0140] FIG. 7 is a side plan view and FIG. 8 a perspective view of a horizontal/horizontal (H-H) sand filter apparatus shown generally at 54. In this H-H embodiment, an inlet is shown at 56, pressure vessel/velocity slowdown chamber (for primary processing) at 58, sand clean-out-screen access at 60, and nozzle/transition point from primary to secondary screening stages at 62. Horizontal screen 64 is disposed within cartridge 65 (within coalescing section 104) (see FIG. 10). Outlet or back flush is provided at 66. An upstream/downstream pressure indicator for auto/manual dump indication is provided at 68 and PSV line at 78.

Regarding blowdown:
[0134] In regards to blowdown, blowdown spooling is provided at 30, blowdown valve and by-pass at 32, blowdown vessel at 34 and blowdown drain/clean out at 36. 
[0141] In regards to blowdown, there is provided drain clean out channel 70, blowdown piping and valves 72, blowdown/sand storage chamber/vessel 74, and blowdown drain 76. 
[0150] FIG. 17 is a side plan view to assist in the understanding of the orientation and operation of the blowdown valves. There are a plurality of options for blowdown operation including two manual options and one automatic option. 


The drafter of MORIN ‘313 clearly envisioned and intended the claims thereof, to cover more than one horizontally oriented screen vessel:
[0065] The phrase "at least one of", when such phrase modifies a plurality of things (such as an enumerated list of things) means any combination of one or more of those things, unless expressly specified otherwise. For example, the phrase "at least one of a widget, a car and a wheel" means either (i) a widget, (ii) a car, (iii) a wheel, (iv) a widget and a car, (v) a widget and a wheel, (vi) a car and a wheel, or (vii) a widget, a car and a wheel. The phrase "at least one of", when such phrase modifies a plurality of things does not mean "one of" each of the plurality of things.

From claim One of MORIN ‘313:
c) the outlet, disposed at a second end of the tube, opposing the first end and in fluid communication with at least one of i) a vertically oriented tubular screen chamber and ii) a horizontally oriented tubular screen chamber, wherein the vertically oriented tubular screen chamber and the horizontally oriented tubular screen chamber (together, the "tubular screen chambers") are elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers;

	Independent claim 21 differs from MORIN ‘313 by specifying a pivotable crane and customary subcomponents thereof.
TURCHETTI discloses structure seen to constitute a crane, winch and hoist in a similar filtration device, as depicted at least in Figures 10 and 11. It would have been obvious to one of ordinary skill in the art to modify the system of MORIN ‘313 by incorporating one or more cranes, winches and hoists as taught by TURCHETTI in order to facilitate easier movement of the screens of MORIN ‘313. 

    PNG
    media_image4.png
    438
    654
    media_image4.png
    Greyscale

The Examiner takes OFFICIAL NOTICE of the fact that pivotable cranes are conventionally known to those skilled in the art. For example, SIPP discloses a pivotable crane in a filter device:

    PNG
    media_image5.png
    394
    728
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above by incorporating a pivotable crane in order to provide greater flexibility of movement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10,16,18-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At best, some of the claims specify “at least one valve assembly.” It is unclear how the “separating system” operates with no, or only one valve assembly.
It is unclear what Applicant intends by the recitation “crane” as the term is used in the claims. It is unclear what minimal structure this language intends.
In claims 21-23, it is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure each occurrence of this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter, which Applicant regards as his invention.  Does the language following each occurrence of “configured” indicate anything more than mere intended use? If so, then what? Do Applicants intend that the structure in question is “designed to” perform the function or intended use following “configured?” Or, do Applicants intend that it is merely “capable of” accomplishing the stated function or intended use? 
It is unclear how “configured to” differentiates beyond the structure that is already positively recited in the claims. 
Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claims 1-10,16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a separating system having some minimum number of valves, it  does not reasonably provide enablement for a “separating system” not having valves sufficient to control material flows through the system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice, make or use the invention commensurate in scope with these claims. 
Valves are not positively recited until dependent claim 2, and then only, “at least one valve assembly.” It is submitted that a single valve is insufficient to facilitate operation of the invention. There is no enabling disclosure of the “separating system” of claim one functioning without valves, or only a single valve. Applicant is in the best position to know the minimal number of valves to facilitate operation, and such arguments will be carefully considered.

Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Applicants are urged to reveal the source of and supply references which were the basis for the statements made in the “BACKGROUND” section of the Specification, as reproduced in the previous Office Action.


Prior Art of Interest

    PNG
    media_image6.png
    326
    840
    media_image6.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776